Dykman, J.
This is an action of ejectment, and the defendant is in possession of the premises under a contract to purchase the same. He occupies *492a portion of the dwelling-house, and has rented other portions thereof to two tenants. He has expended money in repairs and improvements upon the premises.. After this action was commenced the plaintiffs made an application to the court for the appointment of a receiver of the rents of the property, and the motion was granted, and the defendant appealed from the order. So far as the equities between the parties are involved, the defendant occupies the position of advantage. He made an honest contract for the purchase of the premises, and paid some money, in the full belief that he could obtain a perfect title, and went into possession and made improvements under the influence of the same belief. If, therefore, he can now reimburse himself for his outlay, it is equitable and just that he should be permitted to do so by the use of the property pending the suit for its recovery. Our decision, however, is placed upon other grounds. The case of Thompson v. Sherrard, 35 Barb. 593, was very similar to this. The action was ejectment for the recovery of real property. The defendant Robert Sherrard was in the occupation of a certain portion of the house, and the other defendants occupied other portions of the house, and paid rent to Sherrard. A receiver of the rents was appointed at the special term in that case, as in this, and upon appeal to the general term the order was there reversed, and the court held the appointment of a receiver to bé improper.and inconsistent with the nature of the action and the relief sought. That .decision was followed in the subsequent cases of Guernsey v. Powers, 9 Hun, 78, and Burdell v. Burdell, 54 How. Pr. 91. The law. will not take the property of a defendant from him pending an action for its recovery, and that wise and salutary rule would be violated if a receiver could be appointed to take the rents. Even in an action to foreclose a mortgage on land a receiver is not appointed where the defendant is personally in the occupation of the premises. Our conclusion is that the order should be reversed, with $10 costs and disbursements. All concur.